Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “deliver a laser to a tissue of a patient”, it is unclear if Applicant is referring “a laser” as a laser device, or a laser beam/light.
Claim 20 recites “wherein two laser generating engines is configured to provide a laser beam having a different wavelength to the two optical fibers”. It appears that each 
Depending claims inherits those defects.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “wherein the surgical lens is a cystoscope”, the term cystoscope does not give any more structure over the surgical lens, nor define as broader or narrower, thus does not further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 6, 13, 14, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki (US Patent 6589233	B1).
Regarding claim 1, Maki teaches a medical system comprising laser module housing comprising a plurality of laser generating engines (proximal end of the optical fiber 103 is connected to a laser generator (e.g. housing) via an optical connector Col.4:28-30, fiber 103a 103b is transferring tis respective laser ray, e.g. one laser producing mean (e.g. engine) per each fiber to enable the fibers transferring its respective laser ray Col.4:26-28);
A plurality of optical fibers (103a 103b Fig.2 Col.3:7-17) each configured to be connected to one of the plurality of laser generating engines of the laser module housing and to deliver a laser (beam) (fiber 103a 103b transferring its respective laser ray, e.g. one laser producing mean (e.g.engine) per fiber, Col.4:26-28 Fig.2) to a tissue of a patient during a medical procedure (Col.1:61-67); and
A resectoscope (100 Fig.1) comprising a sheath (101, Fig.1) configured to receive the plurality of optical fibers (Col.3:5-15) and deliver the laser from the plurality of the optical fibers to the tissue of the patient through an opening in the sheath at a first end of the resectoscope (Fig. 1-3 Col.3:16-17, 41-49).
Regarding claim 2, Maki teaches the system further comprising a surgical lens configured to be inserted into the resectoscope for visualizing the tissue of the patient (endoscope 108, Fig.1, Col.3:23-27).
Regarding claim 3, Maki teaches wherein the surgical lens is a cystoscope (endoscope 108 Fig.1 Col.3:23-27, Fig.5, Col.5:51-55).
Regarding claim 4, Maki teaches wherein the sheath of the resectoscope comprises: a laser passageway configured to receive a portion of the plurality of the optical fibers (Fig.1-3 Col.3:16-17, 41-49); and
A cystoscope passageway configured to receive the cystoscope (Col.3:23-27, Col.5:51-55. Fig.3, 5).
Regarding claim 6, Maki wherein the resectoscope further comprises a handle (160 Fig.1).
Regarding claim 13, Maki wherein the resectoscope is made of a plastic material (Col.7:43-53) and is disposable (any components or the apparatus as a whole is disposable).
Regarding claim 14, Maki wherein the plurality of optical fibers comprises two optical fibers (103a 103b Fig.2) and the plurality of laser generating engines comprises two laser generating engines (fiber 103a 103b transferring its respective laser ray, e.g. one laser producing mean (e.g.engine) per fiber, Col.4:26-28 Fig.2, there are two fibers present, thus connecting to two laser producing means (engines)).
Regarding claim 18, Maki wherein a terminating portion of the two optical fibers (103a 103b Fig.2) are affixed together for insertion into the resectoscope (103 Fig.1).
Regarding claim 20, Maki wherein the two laser generating engines is configured to provide a laser beam having a different wavelength to the two optical fibers (in view of 112b rejection above, Col.7:25-38 discloses a range of wavelengths of laser to be used for the apparatus, thus the laser generating means (e.g. engines) are capable of providing laser beams having different wavelengths).
Claims 1-3, 6-7, 9-12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (WO 93/25136), citation used herein refers to copy of this document attached as Non-Patent Literature.
	Regarding claim 1, Chin teaches A medical system comprising: a laser module housing (overall structure that houses the laser producing means, (e.g. engines) pg.12:3-21, pg.10) comprising a plurality of laser generating engines (each fiber having its own connection 200 Fig.10 connecting to its respective laser producing means, pg.12:17-21); 
a plurality of optical fibers (105 Fig.10), each configured to be connected to one of the plurality of laser generating engines (each fiber having its own connection 200 Fig.10 connecting to its respective laser producing means, pg.12:17-21) of the laser module housing and to deliver a laser to a tissue of a patient during a medical procedure (pg.12); and 
a resectoscope comprising a sheath (155 Fig.10) configured to receive the plurality of optical fibers and deliver the lasers from the plurality of optical fibers to the tissue of the patient through an opening in the sheath at a first end of the resectoscope (Fig.10, 7C-8, pg.3, 9, 10,).
Regarding claim 2, Chin teaches the medical system further comprising a surgical lens (170 Fig.10) configured to be inserted into the resectoscope for visualizing the tissue of the patient (pg.12:3-13).
Regarding claim 3, (inview of 112 rejection above) Chin teaches wherein the surgical lens is a cystoscope (pg.12:3-13).
Regarding claim 6, Chin teaches wherein the resectoscope further comprises a handle (Fig.10-12, grippable portion in front of actuator 190).
Regarding claim 7, Chin teaches wherein the resectoscope further comprises a plunger (actuator 190 Fig.10-12) configured to push the plurality of optical fibers forward in the patient when actuated by a user (pg.12:3-21).
Regarding claim 9, Chin teaches wherein the resectoscope further comprises a fiber port at a second end of the resectoscope configured to receive the plurality of optical fibers for providing to the sheath (Fig.10-12 fiber port provided to enable insertion of fibers 105 pg.12:3-21).
Regarding claim 10, Chin teaches wherein the fiber port is clipped onto the plunger (fiber port attached to actuator 190 Fig.10).
Regarding claim 11, Chin teaches wherein the resectoscope further comprises a lens entry port at a second end of the resectoscope configured to receive the surgical lens for providing to the sheath (Fig. 10-12 pg.12:3-21)..
Regarding claim 12, Chin teaches wherein the resectoscope further comprises a lens adapter (eye piece 165/tube 167 removable Fig.10 pg.12:3-12) connected to lens entry port configured to extend the length (eye piece 165/tube 167 removable Fig.10 pg.12:3-12, when moving the tube/eye piece, the length extended) of the resectoscope and to receive the surgical lens for providing to the sheath.
Regarding claim 14, Chin teaches wherein the plurality of optical fibers comprises two optical fibers and the plurality of laser generating engines comprises two laser generating engines (Fig.10 each of the two fibers having its own connection 200 Fig.10 connecting to its respective laser producing means, there are two fiber presents, thus connecting to two laser producing means (e.g. engines) pg.12:17-21).
Regarding claim 15, Chin teaches wherein each of the plurality of optical fibers comprises a first end having a fitting (connections 200 Fig.10) configured to be received in a port of one of the plurality of laser generating engines to receive the laser (pg.12:19-21, pg.9-11, Fig.7C, 10).
Regarding claim 16, Chin teaches wherein each of the plurality optical fibers further comprises a second end configured to deliver the laser to the patient, wherein each of the second ends and the first end of the resectoscope are cut at an angle (as seen in Fig.10).
Regarding claim 17, Chin teaches wherein each of the plurality of optical fibers are contact fibers configured to cut the tissue of the patient during the medical procedure upon contact with the tissue (tip 137 ablate prostatic tissue Fig.10 pg.11:23-28, pg.10:23-32).
Regarding claim 18, Chin teaches wherein a terminating portion of the two optical fibers are affixed together for insertion into the resectoscope (Fig.10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Iglesias (US Patent 3,835,842).
Regarding claim 5, Maki teaches limitation stated above, further teaches wherein the resectoscope further comprises a fluid intake port configured to intake a fluid into the sheath of the resectoscope (Fig.1 port connecting to water supply tube 107 Col.3:18-22); a first fluid passage in the sheath of the resectoscope configured to deliver fluid from the fluid intake port into the patient (113 Fig.2-3 Col.3:45-57). Maki teaches fluid passage way to deliver fluid into patient, however, does not explicitly teach a fluid passage way to receive fluid flow from the patient.
Iglesias in the art of medical imaging, teaches a method of continuous irrigation which the medical instrument includes two separate passage, one for delivering fluid to the surgical site, one for receiving fluid from the surgical site (abstract).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Maki to apply a known technique which includes a second passage way configured to receive fluid flow from the surgical site, and a fluid outlet port configured to provide an outlet from the endoscope for the fluid flow from the patient, such as that taught by Iglesias, for improvement to yield a predictable result of transferring fluid form the surgical site to outside to provide continuous irrigation such permit continuous clear vision of the operative field (abstract). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Cernovsky (DE3609325 A1), citation used herein refers to English translation of this document attaches as Non Patent Literature.
Regarding claim 8 Chin teaches limitation stated above, however, does not explicitly describe the structure of actuator 190. 
Cernovsky in the art of resectoscope, teaches a structure of an actuating mechanism for resectoscope which the actuator comprises a spring (spring 31 [0028] Fig.1) configured to bias the actuator away from the grippable part in front of the actuator (Fig.1, [0028]), and a thumb or finger hole configured to receive a thumb of finger of the user (thumb grip 32 Fig.1). 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chin to include a return spring and finger hole as part of the structure of an actuating mechanism such as that taught by Cernovsky, as a suitable arrangement of the actuator to yield a predictable result of enabling the actuation motion, such as actuating optical fibers.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Rink (US Patent Application Publication No.2011/0190746 A1).
Regarding claim 19, Chin teaches the energy source may be laser, infrared, microwave, ultrasound or other such source, however, does not specifically disclose diode engine delivering the laser.
Rink in the art of medical ablation teaches a suitable way of delivering laser utilizing laser diodes (diode engine) (abstract).  
 ([0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINQIAO HUANG/           Examiner, Art Unit 3795 

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795